DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.

 	Claims 1, 10 and 19 have been amended. Claims 6, 7, 15 and 16 have been canceled. Claims 1-5, 8-14 and 17-20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Regarding the previously pending 35 USC 101 rejection, the claims as a whole, recite additional elements that integrate the judicial exception into a practical application, under Prong Two of Step 2A of the Alice analysis.

Drawings
 	The drawings received on 8/30/2021 are acceptable.


Examiner’s Amendment
 	An Examiner’s Amendment to the record appears below.  Should changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims:
8. (Currently Amended) The system of claim 1[[7]] wherein the conservative capacity increases capacity by 5 percent or less of a current maximum daily capacity, 
wherein the normal capacity increase for stores having a capacity of 100 orders or less increases capacity by 10 percent or less of a current maximum daily capacity, and for stores having a capacity of more than 100 orders increases capacity by 10 orders or less per day, and 
wherein the aggressive capacity increase for stores having a capacity of 100 orders or less increases capacity by 10 orders or less per day, and for stores having a capacity of more than 100 orders increases capacity by 10 percent or less of a current maximum daily capacity.
17. (Currently Amended) The method of claim 10[[16]] wherein the conservative capacity increases capacity by 5 percent or less of a current maximum daily capacity, 
wherein the normal capacity increase for stores having a capacity of 100 orders or less increases capacity by 10 percent or less of a current maximum daily capacity 
wherein the aggressive capacity increase for stores having a capacity of 100 orders or less increases capacity by 10 orders or less per day and for stores having a capacity of more than 100 orders increases capacity by 10 percent or less of a current maximum daily capacity.

Allowable Subject Matter
 	Claims 1-5, 8-14 and 17-20 are allowed.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- Georgiadis et al (A system dynamics modeling framework for the strategic supply chain management of food chains) disclose capacity planning policies for a food supply chain with transient flows due to market parameters/constraints.
- Lee et al (Supply chain simulation with discrete-continuous combined modeling) disclose the equation of continuous portion in the supply chain and how these equations can be used in the supply chain simulation models.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        September 27, 2021